DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/16/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 12/16/21 have been considered as follows.

Claim Interpretation:
	Applicant’s arguments have been fully considered regarding the claim interpretation under 35USC112(f) but are partly persuasive, the claim interpretations for “operating parameter” under 35USC112(f) in the previous office action are withdrawn. However the other claim interpretations are maintained by Examiner since no sufficient structure to perform the claimed function. 
	If applicant does not intend to have those limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


35 USC 102/103 Rejections of the claims:
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20150109653, of record) in view of Greer2 (US 20060245024, of record).
  
Regarding claim 1, Greer teaches an apparatus (120 in Fig. 2, Fig. 4, [51-69], Abstract) for operating a non-light-emitting, variable transmission device (110), the apparatus comprising a processor that executes instructions to: 
operate the non-light-emitting, variable transmission device at a first operating parameter (Abstract: current or voltage) for a first time period, wherein the first operating parameter corresponds to a first intermediate visible transmittance ([51-52], “...the then-present transmissivity...”); 
where a steady state for ion migration occurs during the first time period
	generate a characterization parameter ([52], “...the detected voltage and/or current characteristics...transmissivity...”) based at least part on voltage and current measurements that are obtained during the first time period; 
filter the characterization parameter, wherein filtering reduces or eliminates an outlier value ([65], “... average illuminance ...”); and
	control the non-light-emitting, variable transmission device for a second time period based at least in part on the filtered characterization parameter ([52,69], the measurement from 140 corresponding transmissivity, “continue”, before “continue” as the first time period” and after as the second time period).

	Greer does not teach a steady state for ion migration occurs during the first time period; and generating a characterization parameter corresponds to a leakage current and comprises plotting the intermediate visible transmittance as a function of an internal voltage, and plotting an open circuit voltage.
(e.g., [11], “...maintain the transmission state...”) for ion migration occurs (e.g., [12], “...ionic current flowing through...”) during a first time period; and generating a characterization parameter corresponds to a leakage current (e.g., [27], “...using the applied voltage and current for calculating leakage current of the electrochromic device...”) and comprises plotting an intermediate visible transmittance as a function of an internal voltage, and plotting an open circuit voltage (Fig. 6, [66-83]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a steady state for ion migration occurs during the first time period; and generating a characterization parameter corresponds to a leakage current and comprises plotting the intermediate visible transmittance as a function of an internal voltage, and plotting an open circuit voltage as taught by Greer2 in the teaching of Greer for the purposes of simplifying the apparatus and saving the cost (i.e., without using photo sensor to measure the transmission).

Regarding claim 2, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
measure an applied voltage and a current for the non-light-emitting, variable transmission device during the first time period ([51], “...measuring a difference in electric potential... current flowing through...”).

Regarding claim 3, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
([65], “... average illuminance ...”).

Regarding claim 4, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
store the characterization parameter after generating the characterization parameter ([66], “...stored...”).

Regarding claim 5, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
change the non-light-emitting, variable transmission device from the intermediate visible transmittance to a different visible transmittance ([69], “...adjust the voltage...”).

	Regarding claim 6, Greer further teaches the apparatus of claim 5, wherein the apparatus is further configured to: 
determine a temperature of the non-light-emitting, variable transmission device using an impedance of the non-light-emitting, variable transmission device ([51], “...temperature...”, impedance of the temperature sensor),
	wherein a voltage used to change the non-light-emitting, variable transmission device from the intermediate visible transmittance to a different visible transmittance is based at least in part on the temperature ([52,69], see claim 1 rejection above).

Regarding claim 7, Greer further teaches the apparatus of claim 1, wherein control of the non-light-emitting, variable transmission device comprises apply an overshoot voltage to the non-light-emitting, variable transmission device ([69], “...increase or decrease a supplied amount of power...”).

Regarding claim 8, Greer teaches all the limitations as stated in claim 1, but does not teach control the non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device.
Greer2 further teaches control a non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device (Abstract, [78], “... the model is applied in real-time to measurements of voltage and/or current to calculate a compensation factor for Hysteresis A, which is then used in conjunction with V.sub.oc by the control algorithm to achieve and maintain a repeatable transmission state ...”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have control the non-light-emitting, variable transmission device comprises compensate for hysteresis in the non-light-emitting, variable transmission device in the teaching of Greer in view of Greer2 as further taught by Greer2 for the purposes of achieving more accurate control of the transmittance therefore having desired visual effects.

Regarding claim 9, Greer further teaches the apparatus of claim 1, wherein the apparatus is further configured to: 
(the measured voltage in claim 1 rejection above is an integrated charge over an equivalent capacitor between the terminals of the voltage measurement);
	update the characterization parameter based at least part on the voltage and current measurements that are obtained during the second time period (42], “...regularly updatable...”);
	control the non-light-emitting, variable transmission device for a third time period based at least in part on the updated characterization parameter (Fig. 2, the feedback diagram indicates the operation such as the corresponding ones in claim 1 can be repeated as many times as desired);
	obtain data corresponding to an ambient condition at least during the first time period (the information listed in 134); and
	adjusting the characterization parameter based at least in part on the data (see claim 1 rejection above, [69], the voltage of 110 is adjusted, the measured voltage/current being the characterization parameter will be adjusted too).

Regarding claim 10, Greer further teaches the apparatus of claim 9, wherein: 
the ambient condition includes a temperature, a humidity, a physical stress, an electrical stress, or any combination thereof ([51], temperature); and
the data corresponds to a time period of at least a week, a month, three months, or a year (134 in Fig. 2, it is understood the measurement can last as long as desired, such as a week, a month, three months, or a year).

	Regarding claims 11-18, mutatis mutandis, Greer teaches all the limitations therein as claims 1-9 rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on Monday thru Thursday 9am - 4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234